Napton Judge


Dissenting.

I do not concur in this opinion. I have no objection to the measure of damages laid down in the instructions of the court; but the verdict of the jury is unsupported by the testimony taking the consideration money and interest as the proper test.
There was no proof to show that the acceptances of the Dicks were at par. The brokers in New Orleans estimated them at fifty per cent, below par; Hoyle himself placed that estimate on them, Stacker, who purchased them, did not give his opinion of their cash value, but considered them below par. ll we take the value of the property he gave in exchange for them as a criterion, we find that the most favourable valuation upon that property was at twenty five dollars per foot. McCausland estimated it at sixty, and the assessors at forty five and fifty. Taking the highest estimate, the acceptances were sold at a discount of twenty *552per cent. Taking the mean estimate of the witnesses, they passed at thirty five per cent, below their nominal value, under the last estimate, the excess of the damages would be upwards of four thousand dollars; under the first, upwards of two thousand. The fraud spoken of in the books, as admissible to enhance the damages, I understand to be frauds in relation to the title, position or value of the property covenanted to be conveyed, as the failure to comply with the covenant is complained of, any fraud by which the loss sustained is proved to be beyond the value of the premises at the time of making the contract, very properly goes to the jury to enhance the damages. In such cases the jury may give the inci’eased value of the property. The fraud attempted to be proved in this case was in relation to the value of certain negotiable paper in the hands of Hoyle. Had any such fraud been proved, it would in my opinion have been foreign to the case. I am also of opinion, that no fraud was proved. The jury found an issue which was not before them, namely, that the rents had not been paid. ' I do not undertake to say, that this error would require this court, on that ground only, to reverse the judgment, but because the damages are excessive and not justified by any testimony on the record (unless the jury thought themselves at liberty to give smart money for the supposed frauds of Eyle) the judgment should be reversed.